Citation Nr: 1301318	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for right knee injury residuals.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for asthma.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disability, claimed as to include depression and posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for epidermis removal.

5.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for kidney stones.

6.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for residuals of transient ischemic attacks (TIAs).

8.  Entitlement to service connection for cardiovascular disease.

9.  Entitlement to service connection for a right lung disability.

10.  Entitlement to an increased rating for hemiplegic migraines, currently rated as 30 percent disabling.

11.  Entitlement to an extraschedular rating for hemiplegic migraines.


REPRESENTATION

Appellant represented by:	Charles Binder, Esq.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and for a two-week period in June 2002, with additional active duty for training service as noted in the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran requested a Board hearing in conjunction with his substantive appeal on the above-captioned issues.  One was scheduled for him in April 2011, but withdrew his request through his attorney in writing the same month.  The Board finds that his hearing request is thus withdrawn.

The Veteran's original claim for service connection for mitral valve insufficiency was denied in the March 2004 rating decision.  His September 2008 claim to reopen certain issues denied in the March 2004 rating decision included a request to reopen the issue of entitlement to service connection for mitral valve insufficiency.  Although the December 2008 letter to the Veteran referenced the mitral valve insufficiency issue, neither the February 2009 rating decision nor any later rating decision adjudicated the issue on the merits.  Accordingly, the claim is still pending, and it is referred to the RO for the appropriate development.

With the exception of the appeal as to the issue of entitlement to an increased rating for hemiplegic migraines, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

During the appeal period, the Veteran's hemiplegic migraines were manifested by headaches occurring twice monthly or more frequently, resulting in hemiplegic symptomatology that causes functional impairment.


CONCLUSION OF LAW

The criteria for the maximum 50 percent rating for hemiplegic migraines have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124, Diagnostic Code 8100 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants the maximum schedular rating for the Veteran's hemiplegic headaches and remands the extraschedular aspect of the claim.  As such, no discussion of VA's duty to notify and assist is necessary.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Although rating a service-connected disability requires a review of a veteran's medical history, the primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A March 2004 rating action granted service connection for hemiplegic migraines, and a 30 percent rating assigned under the provisions of Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  Within one year of the March 2004 determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the March 2004 rating action is final.  

During the current appeal period, the June 2008 rating decision continued the 30 percent rating, which the schedular criteria reflects is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The term "prostrating attack" is not defined in regulation or case law.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003). 

Review of the claims file reveals that the Veteran's headaches have increased in severity, such that an award of the maximum schedular rating is warranted.  See Hart, 21 Vet. App. at 508.  At a VA visit on February 23, 2007, the Veteran reported that his headaches had begun to increase in frequency; later that month, he was hospitalized for a severe migraine.  Further, at a March 2007 VA visit, the Veteran reported that his headaches were occurring daily and lasting two hours, with hemiplegic symptoms occurring once or twice a month.  Although the Veteran reported at the May 2008 VA examination that his migraines occurred only once every two or three weeks, over the last twelve months, the fact remains that this is more frequent than once per month as contemplated by the 30 percent rating criteria.  More critically, the hemiplegic nature of the Veteran's headaches make them inherently prostrating and productive of severe economic inadaptability when they do occur.  For that reason, for the period that the Veteran's headaches have begun to occur at least twice monthly and result in hemiplegic symptomatology, the Board finds that this more closely contemplates the criteria for a 50 percent rating, such that a higher evaluation is warranted.  38 C.F.R. § 4.7.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  However, consideration of an extraschedular rating with respect to the Veteran's migraine headaches is being referred for consideration in the remand portion of the decision below; no further discussion is required at this time.  


ORDER

A 50 percent schedular rating for hemiplegic migraines is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

Review of the claims file reflects that it contains service treatment records from both the Veteran's second period of active duty service as well as other periods of active duty for training and National Guard service.  However, the Veteran's service treatment records from his first period of active duty service - October 1984 to October 1987 - are not of record.  Critically, review of the March 2004 rating decision, which considered many of the above-captioned claims to reopen when they were original claims, does not list those records as having been considered during that initial adjudication and they are not available via Virtual VA.  Thus, it is not clear to the Board that VA ever obtained these records from the National Personnel Records Center (NPRC) or other Federal depository.  Before adjudication of the two original service connection claims and seven claims to reopen finally decided issues may proceed, an attempt must be made to physically or electronically associate these records with the claims folder.

Additionally, it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  38 C.F.R. § 3.321(b). 

To determine whether referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321, VA must find that the applicable rating criteria do not reasonably describe the particular Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Then VA must determine whether the Veteran's exceptional disability picture manifests in other related factors, such as marked interference with employment and frequent periods of hospitalization, rendering the diagnostic criteria inadequate.  Id.; see also 38 C.F.R. § 3.321(b) (1).  When the evidence of record establishes these two elements, VA is required to refer the matter for extraschedular consideration.  Id.  Finally, as part of the extraschedular initial extraschedular consideration by the Chief Benefits Director and any subsequent adjudication in connection with the claim, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Veteran's hemiplegic migraine headaches have been found to warrant the maximum schedular rating under Diagnostic Code 8100.  However, the Board finds that the neurologic symptoms of the Veteran's headaches may not be adequately contemplated by the rating criteria.  Accordingly, remand is required so that the matter can be referred for extraschedular consideration.

Accordingly, these issues are REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology.  Provide the Veteran with an appropriate amount of time to submit this lay evidence. 

2.  Contact the National Personnel Records Center or other appropriate Federal depository and request the Veteran's service treatment records for his first period of active duty service (October 1984 to October 1987).  Associate these records with the claims file.

3.  Consider whether to submit the Veteran's claim for an extraschedular rating for hemiplegic migraines to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2012).

4.  After undertaking the development above, readjudicate the remanded issues, to include whether a higher rating is warranted for the Veteran's headaches on an extra-schedular basis.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


